

EXECUTION COPY


MACQUARIE BANK LIMITED
1 Martin Place
Sydney NSW 2000
Australia




May 18, 2007




Macquarie Infrastructure Company LLC
Macquarie Infrastructure Company Inc.
125 West 55th Street
New York, New York 10019


Attention:
Francis T. Joyce
Chief Financial Officer

 
COMMITMENT LETTER
$330,000,000 AMENDED AND RESTATED REVOLVING CREDIT FACILITY
 
Ladies and Gentlemen:
 
You have advised us that Macquarie Infrastructure Company LLC (“Holdings”) and
Macquarie Infrastructure Company Inc. (“Macquarie” and together with Holdings,
collectively, the “Company”) desire to increase to $330,000,000 the total
aggregate amount of commitments under that certain Amended and Restated
Revolving Credit Agreement, dated as of May 9, 2006 (the “Existing Credit
Facility”), by and among Macquarie, as borrower, Holdings, the Lenders and
issuers party thereto and Citicorp North America, Inc., as administrative agent,
which will require an additional amendment and restatement of the Existing
Credit Facility (the “Amended Facility”) on the terms and subject to the
conditions set forth in the Amended Revolving Credit Facility Term Sheet
attached hereto as Exhibit A (“Exhibit A” and, together with this letter, this
“Commitment Letter”). The Amended Facility shall consist of two tranches: (a) a
tranche in an aggregate amount of US$300,000,000 (the “Revolving Tranche”) and
(b) a tranche in an aggregate principal amount of US$30,000,000 (the “San Jose
FBO Tranche”).
 
Subject to the terms and conditions described in this Commitment Letter,
Macquarie Bank Limited (“Macquarie Bank” or “we” or “us”), is pleased to inform
you of Macquarie Bank’s commitment to provide the Company the full principal
amount of the San Jose FBO Tranche (which is in addition to Macquarie Bank’s
existing commitment under the Existing Credit Facility), subject to the terms
and conditions set forth in this Commitment Letter.
 
Section 1. Conditions Precedent.
 
The commitment and other obligations of Macquarie Bank hereunder are subject to:
 
(a) the preparation, execution and delivery of loan documentation with respect
to the Amended Facility, including, without limitation, a further amended and
restated credit agreement, security agreements, guaranties and other agreements,
incorporating substantially the terms and conditions outlined in this Commitment
Letter and reasonably satisfactory to Macquarie Bank (the “Operative
Documents”);
 
 
 

--------------------------------------------------------------------------------

 
 
(b) the absence of any material adverse change in the operations, assets,
financial condition or business of the Company and its subsidiaries, taken as a
whole, since December 31, 2006;
 
(c) the accuracy and completeness on the effectiveness of the Amended Facility
of all representations that the Company makes to Macquarie Bank and all
information that the Company furnishes to Macquarie Bank;
 
(d) the Company’s compliance with the terms of this Commitment Letter,
including, without limitation, the payment in full of all fees, expenses and
other amounts payable under this Commitment Letter;
 
(e) the satisfaction by the Company of the other conditions precedent to the
initial funding of the Amended Facility contained in Exhibit A; and
 
(f) the receipt of consents in respect of the transactions contemplated hereby
duly executed and delivered by each of Citigroup North America, Inc., Credit
Suisse, Merrill Lynch Capital Corporation and WestLB AG, New York Branch.
 
Section 2. Commitment Termination.
 
Macquarie Bank’s commitment and its other obligations set forth in this
Commitment Letter will terminate on the earlier of (i) the date the Operative
Documents become effective and (ii) July 31, 2007. Before such date, Macquarie
Bank may terminate this Commitment Letter if any event occurs or information has
become available that, in its reasonable judgment, results in, or is likely to
result in, the failure to satisfy any condition set forth in Section 1.
 
Section 3. Indemnification.
 
The Company hereby indemnifies and holds harmless Macquarie Bank and its
affiliates and their respective directors, officers, employees, agents, advisors
and representatives (each an “Indemnified Party”) from and against any and all
claims, damages, losses, penalties, liabilities and reasonable and documented
expenses whatsoever (including, without limitation, reasonable and documented
fees and disbursements of counsel), joint or several, that may be incurred by or
asserted or awarded against any Indemnified Party (including without limitation,
in connection with any investigation, litigation or proceeding or the
preparation of any defense in connection therewith), in each case arising out of
or in connection with or by reason of this Commitment Letter or the Operative
Documents or the transactions contemplated hereby or thereby or any actual or
proposed use of the proceeds of the Amended Facility, or any due diligence
investigation conducted in connection with the Amended Facility, except to the
extent such claim, damage, loss, penalty, liability or expense is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted primarily from such Indemnified Party’s gross negligence or willful
misconduct. In the case of an investigation, litigation or other proceeding to
which the indemnity in this paragraph applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by you,
the Company, any of your or the Company’s directors, security holders or
creditors, an Indemnified Party or any other person or an Indemnified Party is
otherwise a party thereto and whether or not the transactions contemplated
hereby are consummated.
 
 
2

--------------------------------------------------------------------------------

 
 
No Indemnified Party shall have any liability (whether direct or indirect, in
contract, tort or otherwise) to the Company or any of its security holders or
creditors for or in connection with the Amended Facility or the transactions
contemplated hereby or thereby, except to the extent such liability is
determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted primarily from such Indemnified Party’s gross
negligence or willful misconduct. In no event, however, shall any Indemnified
Party be liable on any theory of liability for any special, indirect,
consequential or punitive damages (including, without limitation, any loss of
profits, business or anticipated savings), and the Company, on behalf of itself
and any person claiming through the Company, hereby releases and holds harmless
each Indemnified Party from all such liability.
 
The indemnity and reimbursement obligations of the Company hereunder shall be in
addition to any other liability the Company may otherwise have to an Indemnified
Party and shall be binding upon and inure to the benefit of any successors,
assigns, heirs and personal representatives of the Company and any Indemnified
Party.
 
Section 4. Costs and Expenses.
 
The Company agrees to pay, or reimburse Macquarie Bank for, all reasonable and
documented out-of-pocket costs and expenses (whether incurred before or after
the date hereof) incurred by Macquarie Bank in connection with its due diligence
and the documentation, negotiation and execution of the definitive documentation
for the Amended Facility (including, without limitation, reasonable and
documented fees and expenses of a single legal counsel retained by the
Administrative Agent, it being understood that the fees of such legal counsel
will not be greater than $30,000 in the aggregate when taken together with fees
relating to transactions between the Company and Macquarie Bank and any other
Lenders that may be closed simultaneously with the closing of the Amended
Facility). Unless otherwise agreed by Macquarie Bank and the Company with
respect to any specific out-of-pocket expenses, Macquarie Bank will submit
monthly invoices to the Company with respect to such costs and expenses incurred
or paid by Macquarie Bank. Payment of the invoiced amount will be due within 30
days of delivery of the related invoice. Macquarie Bank will not be responsible
for any fees or commissions payable to finders or to financial or other advisors
utilized by either Holdings or Macquarie or to any potential Amended Facility
lenders or other participants in the Amended Facility or the transactions
contemplated thereby, and no fee or other compensation payable to any other
advisor or person shall reduce or otherwise affect the amounts payable to
Macquarie Bank hereunder. The Company shall be responsible for the fees and
expenses of its professional and other advisors (including any consultants or
advisors jointly retained by the Company and Macquarie Bank).
 
The Company also agrees to pay all reasonable and documented costs and expenses
of Macquarie Bank (including, without limitation, the reasonable and documented
fees and disbursements of counsel) incurred in connection with the enforcement
of any of Macquarie Bank’s rights and remedies hereunder.
 
It is understood and agreed that Macquarie Bank shall receive fees with respect
to its commitment hereunder and its agreement to perform the services described
herein that are no less than any other Lender.
 
Section 5. Payments.
 
All payments by the Company hereunder shall (i) be made in U.S. Dollars in New
York, New York, (ii) be non-refundable when paid and (iii) not be subject to
counterclaim or set-off for, or be otherwise affected by, any claim or dispute
relating to any other matter. If the Company is required by law to deduct any
such taxes, levies, imposts, deductions, charges or withholdings from or in
respect of any sum payable to Macquarie Bank, the Company shall promptly pay the
amount deducted to the relevant authorities and the Company hereby indemnifies
Macquarie Bank for any loss, cost, expense or other liability suffered by
Macquarie Bank by reason of any failure to make such deductions or make payment
to the relevant authorities.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 6. Confidentiality.
 
By accepting delivery of this Commitment Letter, the Company agrees that this
Commitment Letter is for the Company’s confidential use only and that neither
its existence nor the terms hereof will be disclosed by the Company to any
person other than the Company’s and its parent company’s and its manager’s
officers, directors, employees, accountants, attorneys, agents and other
advisors (the “Company Representatives”), and then only on a confidential and
“need to know” basis in connection with the transactions contemplated hereby;
provided, however, that (i) the Company may disclose the existence and the terms
hereof to the extent required, in the opinion of the Company’s counsel, by
applicable law and (ii) following the Company’s acceptance of the provisions
hereto as provided below and its return of an executed counterpart of this
Commitment Letter to Macquarie Bank, the Company may make public disclosure of
the existence and amount of Macquarie Bank’s commitment hereunder.
 
We acknowledge that this letter agreement constitutes “Confidential Information”
under and as defined in that certain Confidentiality Agreement, dated as of June
1, 2005, by and between Macquarie and Macquarie Bank and is subject to the terms
thereof.
 
Notwithstanding any other provision in this Commitment Letter, Macquarie Bank
confirms that the Company and the Company Representatives shall not be limited
from disclosing the U.S. tax treatment and U.S. tax structure of the
transactions contemplated hereby.
 
Section 7. Representations and Warranties of the Company.
 
The Company represents and warrants that (i) all information (other than
financial projections) that has been or will hereafter be made available to
Macquarie Bank by the Company or any of its representatives (including
information available through the Company’s website) in connection with the
transactions contemplated hereby is and will be complete and correct in all
material respects and does not and will not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained therein not misleading in light of the circumstances under
which such statements were or are made and (ii) all financial projections, if
any, that have been or will be prepared by the Company and made available to
Macquarie Bank have been or will be prepared in good faith based upon
assumptions that were reasonable as of the date of the preparation of such
financial projections (it being understood that such projections are subject to
significant uncertainties and contingencies, many of which are beyond the
Company’s control, and that no assurance can be given that the projections will
be realized). If, at any time from the date hereof until the execution and
delivery of the Operative Documents, any of the representations and warranties
in the preceding sentence would be incorrect in any material respect if the
information or financial projections were being furnished, and such
representations and warranties were being made, at such time, then the Company
agrees to promptly supplement the information and projections so that the
representations and warranties contained in this paragraph remain correct in all
material respects under those circumstances.
 
In providing this Commitment Letter, Macquarie Bank will be entitled to use, and
to rely on the accuracy of, the information furnished to it by or on behalf of
the Company and its affiliates without responsibility for independent
verification thereof.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 8. No Third Party Reliance, Etc.
 
The agreements of Macquarie Bank hereunder are made solely for the benefit of
the Company and may not be relied upon or enforced by any other person. Please
note that those matters that are not covered or made clear in this Commitment
Letter are subject to mutual agreement of the parties. The Company may not
assign or delegate any of its rights or obligations hereunder without Macquarie
Bank’s prior written consent. This Commitment Letter may not be amended or
modified, or any provisions hereof waived, except by a written agreement signed
by all parties hereto. This Commitment Letter is not intended to create a
fiduciary relationship among the parties hereto.
 
The Company acknowledges that Macquarie Bank and/or one or more of its
affiliates may be providing financing, equity capital, financial advisory and/or
other services to parties whose interests may conflict with the Company’s
interests. Consistent with Macquarie Bank’s policy to hold in confidence the
affairs of its customers, neither Macquarie Bank nor any of its affiliates will
furnish confidential information obtained from the Company to any of Macquarie
Bank’s other customers. Furthermore, neither Macquarie Bank nor any of its
affiliates will make available to the Company confidential information that
Macquarie Bank obtained or may obtain from any other person.
 
Section 9. Governing Law, Etc.
 
This Commitment Letter shall be governed by, and construed in accordance with,
the law of the State of New York. The parties hereto irrevocably and
unconditionally submit to the nonexclusive jurisdiction of any state or federal
court sitting in the City of New York over any suit, action or proceeding
arising out of or relating to this Commitment Letter. Service of any process,
summons, notice or document by registered mail addressed to such party shall be
effective service of process against such person for any suit, action or
proceeding brought in any such court. The parties hereto irrevocably and
unconditionally waive any objection to the laying of venue of any such suit,
action or proceeding brought in any such court and any claim that any such suit,
action or proceeding has been brought in an inconvenient forum. A final judgment
in any such suit, action or proceeding brought in any such court may be enforced
in any other court to whose jurisdiction such party is or may be subject by suit
upon judgment.
 
This Commitment Letter sets forth the entire agreement between the parties with
respect to the matters addressed herein and supersedes all prior communications,
written or oral, with respect hereto. This Commitment Letter may be executed in
any number of counterparts, each of which, when so executed, shall be deemed to
be an original and all of which, taken together, shall constitute one and the
same Commitment Letter. Delivery of an executed counterpart of a signature page
to this Commitment Letter by telecopier shall be as effective as delivery of an
original, executed counterpart of this Commitment Letter. The Company’s
obligations under this letter agreement (other than those set forth in Sections
3-5) shall automatically terminate and be superseded by the definitive Operative
Documents upon the effectiveness thereof. The Company acknowledges that
information and documents relating to the Amended Facility may be transmitted
through lntraLinks™, the internet or similar electronic transmission systems.
All obligations of the Company under this Commitment Letter are joint and
several obligations of Holdings and Macquarie.
 
Section 10. Waiver of Jury Trial.
 
Each party hereto irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Commitment Letter or the transactions
contemplated by this Commitment Letter or the actions of the parties hereto or
any of their affiliates in the negotiation, performance or enforcement of this
Commitment Letter.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 11. Patriot Act.
 
Macquarie Bank hereby notifies you that pursuant to the requirements of the USA
Patriot Act, Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the
“Patriot Act”), each Lender is required to obtain, verify and record information
that identifies the Borrower (as defined in Exhibit A), which information
includes the name, address, tax identification number and other information
regarding the Borrower that will allow such Lender to identify the Borrower in
accordance with the Patriot Act. This notice is given in accordance with the
requirements of the Patriot Act and is effective as to each Lender under the
Amended Facility.
 
[Signature Pages Follow.]
 
 
6

--------------------------------------------------------------------------------

 


Please indicate acceptance of the provisions hereof by signing the enclosed copy
of this Commitment Letter and returning this to John Anthony on behalf of Tim
Hallam, of Macquarie Bank Limited, at 125 west 55th street, level 10, New York,
New York 10019 (telecopier: 212 231 1717) at or before 5:00 p.m. (New York City
time) on May 18, 2007, the time at which the commitment and other obligations of
Macquarie Bank set forth above (if not so accepted prior thereto) will
terminate. If the Company elects to deliver this Commitment Letter by
telecopier, please arrange for the executed original to follow by next-day
courier.
 
Very truly yours,
 
MACQUARIE BANK LIMITED
 
 
By: /s/ Mardi Garrett                       
Name: Mardi Garrett
Title: Associate Director
 
 
By: /s/ Tim Hallam                             
Name: Tim Hallam
Title: Associate Director


 
 
 

--------------------------------------------------------------------------------

 
 
ACCEPTED this ___ day of May, 2007


MACQUARIE INFRASTRUCTURE
COMPANY LLC




By:  /s/ Francis T. Joyce                              
Name:
Title:




MACQUARIE INFRASTRUCTURE
COMPANY INC.




By:  /s/ Francis T. Joyce                              
Name:
Title:
 
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Macquarie Infrastructure Company Inc.
Amended Revolving Credit Facility
Term Sheet




This Term Sheet is an outline of the proposed terms and conditions for an
increase in the existing Revolving Credit Facility for Macquarie Infrastructure
Company Inc. This Term Sheet is confidential and may not be released to (except
as required by law) or relied upon by third parties without express written
authorization from Macquarie Infrastructure Company Inc. Capitalized terms used
herein and not otherwise defined herein shall have the meanings set forth in
that certain Amended and Restated Credit Agreement, dated as of May 9, 2006 (the
“Existing Credit Agreement”), by and among Macquarie Infrastructure Company Inc.
(d/b/a Macquarie Infrastructure Company (US)), as Borrower, Macquarie
Infrastructure Company LLC, as Holdings, the Lenders and Issuers party thereto
and Citicorp North America, Inc., as Administrative Agent.




General
     
Borrower:
Macquarie Infrastructure Company Inc. (unchanged from Existing Credit
Agreement).
   
Amended Facility:
The Revolving Credit Facility will be increased to an aggregate amount of US$330
million. The Amended Facility shall consist of two tranches: (i) a tranche in an
aggregate amount of US$300 million (the “Revolving Tranche”) and (ii) a tranche
in an aggregate amount of US$30 million (the “San Jose FBO Tranche”). Amounts
borrowed and repaid under the Revolving Tranche shall be available to be
reborrowed. Amounts borrowed and repaid under the San Jose FBO Tranche shall not
be available to be reborrowed.
   
Guarantor:
Macquarie Infrastructure Company LLC (unchanged from Existing Credit Agreement).
   
MIC Group:
Macquarie Infrastructure Company LLC and its subsidiaries.
   
Security:
Unchanged from Existing Credit Agreement. Existing Lenders (as defined below)
and New Lenders (as defined below) will rank pari passu across both the
Revolving Tranche and the San Jose FBO Tranche such that all Collateral will be
shared by all Lenders.
   
Closing Date:
The date on which an amended and restated Existing Credit Agreement (the
“Amended Credit Agreement”) (and such amendments as may be necessary to any
other Loan Documents) is executed incorporating the terms set forth herein.
 

 
 
 

--------------------------------------------------------------------------------

 
 
San Jose FBO Tranche Commitment Termination:
The earlier of (i) March 31, 2008; (ii) notification that a purchase agreement
has been entered into in respect of the San Jose fixed base operation (the “San
Jose FBO”) with another party other than the Borrower or a subsidiary thereof or
the Borrower has elected not to proceed with the acquisition of the San Jose
FBO; and (iii) execution of an equity offering.
   
Purpose:
With respect to (a) the San Jose FBO Tranche, loans shall be available only to
fund the acquisition in whole or in part of the San Jose FBO, and/ or Mercury
(the “Specific Acquisition”) and (b) the Revolving Tranche, unchanged from that
contemplated by the Existing Credit Agreement.
 
Lenders:
Lenders under the Existing Credit Agreement (the “Existing Lenders”) and other
banks and financial institutions acceptable to the Borrower (the “New Lenders”
and together with the Existing Lenders, the “Lenders”). With respect to the San
Jose FBO Tranche, the Lenders shall initially be comprised of Macquarie Bank
Limited.
   
Facility Agent:
Unchanged from the Existing Credit Agreement: Citigroup North America Inc.
   
Facility Agent Fee:
Unchanged from the Existing Credit Agreement.
 
Terms
     
Interest:
At the Borrower’s option, the outstanding loans under the Amended Credit
Agreement will bear interest at the Base Rate or LIBOR plus the Applicable
Margin per annum as in effect from time to time and set forth below for such
type of loan. “Applicable Margin” means (a) for so long as the Additional
Tranche Committed Amount (as defined below) is greater than zero: (i) for the
six month period commencing on the Closing Date, 2.00% per annum with respect to
loans bearing interest at LIBOR and 1.00% per annum with respect to loans
bearing interest at the Base Rate, and (ii) from and after the six month
anniversary of the Closing Date through the end of the term, 2.50% per annum
with respect to loans bearing interest at LIBOR and 1.50% per annum with respect
to loans bearing interest at the Base Rate and (b) at such time as the
Additional Tranche Committed Amount is equal to zero, 1.25% per annum with
respect to loans bearing interest at LIBOR and 0.25% per annum with respect to
loans bearing interest at the Base Rate.
 
”Additional Tranche Committed Amount” means, as of any date of determination,
the sum of (a) the unused commitments of the Lenders under the San Jose FBO
Tranche plus (b) the outstanding loans owed to the Lenders under the San Jose
FBO Tranche.

 
 
2

--------------------------------------------------------------------------------

 
 
Interest Period:
Unchanged from Existing Credit Agreement.
   
Interest Payment Date:
Unchanged from Existing Credit Agreement.
   
Default Rate:
Unchanged from Existing Credit Agreement.
   
Commitment Fee:
On new and existing commitments: A rate per annum equal to 20% of LIBOR
Applicable Margin in effect from time to time payable quarterly in arrears on
the average daily unused portion of the Amended Facility.
   
Drawing/Issuances:
The Amended Facility shall be available on substantially the same terms and
conditions as in the Existing Credit Agreement. The Revolving Tranche shall be
drawn first, except to the extent of the amount available to be used under the
Revolving Tranche for general corporate purposes (the “Working Capital
Sublimit”).
   
Prepayments:
The Borrower shall have the option to, and shall be required to, prepay amounts
outstanding under the Amended Facility on the same terms as those contained in
the Existing Credit Agreement; provided that the proceeds of any prepayment
shall be applied first to the San Jose FBO Tranche and second to repay amounts
outstanding under the Revolving Tranche.
   
Cancellation:
The Borrower shall have the option to cancel the undrawn commitments under the
Amended Facility on the same terms as those contained in the Existing Credit
Agreement.
   
Representations & Warranties
Unchanged from Existing Credit Agreement except Section 4.4 and Section 4.5 will
be updated to reference 12/31/06 audit accounts for the MIC Group. All
representations and warranties will be “brought down” on the Closing Date.
   
Covenants
The affirmative, reporting, negative and financial covenants of the Borrower and
the Guarantor will be limited to and on the same terms as those set forth in the
Existing Credit Agreement except that:
 
(a) The Borrower and the Guarantor shall agree not to incur Financial Covenant
Debt other than under this Amended Credit Agreement until the Additional Tranche
Committed Amount shall equal $0.

 
 
3

--------------------------------------------------------------------------------

 
 

 
(b) The Leverage Ratio covenant will be amended from 5.6x Max to 6.8x Max for
quarters ending 30 June, 2007 through and including 31 March, 2008. At such time
as the Additional Tranche Committed Amount shall be equal to zero, the Leverage
Ratio covenant shall revert to 5.6x Max.
 
For the avoidance of doubt, the Interest Coverage Ratio covenant shall remain
unchanged from the Existing Credit Agreement at 2x Min.
   
Conditions Precedent
Unchanged from Existing Credit Agreement.
   
Events of Default
Unchanged from Existing Credit Agreement.
   
Other
Unchanged from Existing Credit Agreement.
   
New Lender
Deliverables at Closing:
New Lenders and Existing Lenders (where applicable) will become parties to the
Collateral Letter and will ratify/approve the execution of the GMAC Consent and
agree to be bound by the terms of such consent.
   
Lender Counsel:
Weil, Gotshal & Manges LLP
   
Bank Meeting:
Officers of MIC will be available to participate in a bank meeting to assist in
syndication of the Amended Facility.





 
4

--------------------------------------------------------------------------------

 
 